Atkinson, Presiding Justice.
(After stating the foregoing facts.) The act provides that a savings and loan association is not subject to taxation “on its franchise, capital, reserves, surplus, loans, shares, or accounts.” “Franchise” is a term that has various significations. 23 Am. Jur. 715. It has been used in various senses. 37 C.J.S. 141. To properly construe the meaning of the word as here used, it must be considered in connection with the other property for which an exemption from taxation was given. Franchises are property (37 C.J.S. 151), and our law makes provision for the taxation of a franchise. Code, § 92-2302. When the word “franchise” is considered in connection with the other items exempted from taxation, it must be taken as meaning the powers conferred by the sovereignty, and that the exemption granted is an exemption from taxation of the property right in the powers so conferred, and not an exemption from a license or occupation fee required by a municipality in order to do business.
In Macon Railway & Light Co. v. City of Macon, 136 Ga. 797 (72 S. E. 159), it was held that an agreement that a corporation’s payment of a percentage of its gross receipts would be in lieu of all “license, occupation, or special tax or taxes” did not prevent a tax on its franchise; and that a tax on a franchise is neither license, occupation, nor special tax.
While the trial judge properly followed the ruling of the majority opinion in City of Griffin v. First Federal Savings & Loan Assn., 80 Ga. App. 217 (55 S. E. 2d, 771), where the identical *519question was held contrary to what is here ruled, yet the ruling made in that case must yield.
Accordingly, the trial judge erred in overruling the demurrer filed by the city.

Judgment reversed.


All the Justices concur.